         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 1 of 24



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                              CASE NO. _____________________

__________________________________________
AMERICAN FOOD SYSTEMS, INC.; OLD           )
ANDOVER RESTAURANT, INC., d/b/a            )
GRASSFIELD’S FOOD & SPIRIT; OLD            )
WALTHAM RESTAURANT, INC.,                  )
d/b/a GRASSFIELD’S FOOD & SPIRIT; OLD     )
ARLINGTON RESTAURANT, INC., d/b/a         )
JIMMY’S STEER HOUSE; OLD SAUGUS           )
RESTAURANT, INC., d/b/a JIMMY’S STEER     )
HOUSE, OLD SHREWSBURY RESTAURANT, )
INC., d/b/a JIMMY’S TAVERN & GRILL; OLD )
LEXINGTON RESTAURANT, INC., d/b/a         )
MARIO’S ITALIAN RESTAURANT,               )
                                          )
               Plaintiffs,                )
v.                                        )
                                          )
FIREMAN’S FUND INSURANCE                  )
COMPANY, and ALLIANZ GLOBAL               )
RISKS UNITED STATES INSURANCE             )
COMPANY,                                  )
                                          )
               Defendants.                )
__________________________________________)

                                         COMPLAINT

                                          Introduction

       This case is about whether Plaintiffs’ insurance policy provides coverage for damages

sustained and/or incurred expenses by Plaintiffs as a result of unprecedented emergency Orders by

state and local officials of the Commonwealth of Massachusetts restricting Plaintiffs’ on-premises

business activities. The emergency Orders were intended to protect people and property from

imminent serious and irreparable injury. A paginated copy of the Policy (with a Table of Contents)

is attached hereto as Exhibit A.



                                                1
             Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 2 of 24



        Plaintiffs sue Defendants Fireman’s Fund Insurance Company, and Allianz Global Risks

United States Insurance Company, (hereinafter collectively referred to as “Defendants” or

“Insurer”), and state:

                                            PARTIES

        1.       American Food System, Inc., (“AFS”) is a Massachusetts corporation located at 30

B. Street, Burlington, Massachusetts. AFS is a Production/Distribution/Office for the affiliated

restaurants identified in ¶ ¶ 2-7 infra:

        2.       Old Andover Restaurant, Inc., a Massachusetts corporation, is an owner of

Grassfield’s Food & Spirit, a restaurant located at 207 N. Main Street, Andover, Massachusetts.

        3.       Old Waltham Restaurant, Inc., a Massachusetts corporation, is an owner

Grassfield’s Food & Spirits, a restaurant located at 880 Lexington Street, Waltham, Massachusetts.

        4.       Old Arlington Restaurant, Inc., a Massachusetts corporation, is an owner of

Jimmy’s Steer House, a restaurant located at 1095 Massachusetts Avenue, Arlington,

Massachusetts.

        5.       Old Saugus Restaurant, Inc., a Massachusetts corporation, is an owner of Jimmy’s

Steer House, a restaurant located at 114 Broadway, Saugus, Massachusetts.

        6.       Old Shrewsbury Restaurant, Inc., a Massachusetts corporation, is an owner of

Jimmy’s Tavern & Grill, a restaurant located at 20 Boston Turnpike, Shrewsbury, Massachusetts.

        7.       Old Lexington Restaurant, Inc., a Massachusetts corporation, is an owner of

Mario’s Italian Restaurant, a restaurant located at 1733 Massachusetts Avenue, Lexington,

Massachusetts.




                                                 2
             Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 3 of 24



        8.       Defendant Fireman’s Fund Insurance Company (FFIC) is a California corporation

with its principal place of business in Illinois. FFIC is part of the Allianz Group of companies and

is authorized to conduct business in the Commonwealth of Massachusetts.

        9.       Defendant Allianz Global Risks US Insurance Company (Allianz) is an Illinois

corporation with its principal place of business in Illinois. Allianz, the world’s largest property &

casualty insurance company by revenue, is authorized to conduct business in the Commonwealth

of Massachusetts.

        10.      At all relevant times, FFIC and Allianz (“Defendants”) insured the Plaintiffs’

properties and their restaurant businesses.

                                    JURISDICTION AND VENUE

        11.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. Diversity

exists between the Plaintiffs and Defendants and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

        12.      Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because the events

giving rise to Plaintiffs’ claims occurred in this District and the insured property that is the subject

of the action is situated in this District.

                                                 FACTS

        I.       Plaintiffs’ Insurance Policy
        13.      Plaintiffs   purchased       commercial   business-owners     insurance    policy    #

USC013049200 (the Policy) from Defendants on or before February 3, 2020. Exhibit A hereto. 1

The Policy’s effective dates are from February 3, 2020 through February 3, 2021. The Policy



   1
    Exhibit A is the Policy, with a Table of Contents and page numbers, prepared by Plaintiffs’
counsel for the convenience of the Court.

                                                    3
          Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 4 of 24



insured Plaintiffs’ restaurant businesses and properties where they operate, and the distribution,

office, and production premises. Plaintiffs hereby incorporate the Policy (Exhibit A) in this

Complaint.

        14.     The Policy is an all-risk commercial property insurance policy that provides

coverage for physical loss of or damage to the insured property from all risks unless expressly

limited or excluded by language in the body of the Policy or through a separate exclusion

endorsement.

        15.     The Policy includes coverages for business income losses and incurred extra

expenses from all risks including for civil authority actions.

        16.     The Policy provides blanket coverage limits of $6,863,000 for business income

losses for all Plaintiffs and all business locations identified in ¶ ¶ 1- 7.

        17.     There is no exclusion in the Policy for business income losses and incurred extra

expenses caused by emergency Orders restricting Plaintiffs’ business activities at their insured

properties.

        18.     The Policy sold by Defendants to Plaintiffs’, like all insurance policies, must be

read as a whole.

        19.     The Defendants have numerous duties under the insurance contract, statutes. and

common law including (but not limited to) answering insured questions regarding coverage,

receiving loss notices, investigating and assessing claims, paying claims, or issuing declination of

coverage (when applicable).

        20.     All conditions precedent to this action have been performed or have been waived.

        II.     State and Local Emergency Orders




                                                    4
          Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 5 of 24



       21.     It is no secret that the world is in the midst of a pandemic. When it became apparent

that the mere publicity around COVID-19 would not naturally facilitate voluntary strict social

distancing and curtailing of social-gathering business operations (such as restaurants), state and

local authorities intervened through a series of emergency Orders.

       22.     Commencing on March 13, 2020 and continuing to the present, Massachusetts

Governor Charlie Baker issued of a series of Executive Orders designed to prevent and limit the

spread in the Commonwealth of COVID 19, a worldwide pandemic virus. The March 13, 2020

Order prohibited the gathering of more than two-hundred fifty people.

       23.     On March 15, 2020, Governor Baker further ordered restaurants to cease on-

premises consumption of food or drink. The Order further required no gathering of more than

twenty-five people.

       24.     On March 23, 2020, Governor Baker, with the support of the Department of Public

Health, issued an Order requiring the mandated closure of businesses in the Commonwealth,

effective March 24, 2020. The Order provided as follows: “All businesses and other organizations

that do not provide COVID-19 Essential Services shall close their physical workplaces and

facilities (“brick-and-mortar premises”) to workers, customers, and the public as of 12:00 noon on

March 24, 2020 and shall not re-open to workers, customers, or the public before 12:00 noon on

April 7, 2020.” The Order further limited gatherings of ten or more people, rescinding a previous

March 15, 2020 Order that limited on-premises consumption of food and gatherings of more than

twenty-five people. Subsequent Orders prohibited non-essential business operations, including

Plaintiffs’ operations until subsequent dates, i.e., after June 1, 2020.

       25.     These Orders were intended to protect people and property from imminent

substantial harm.



                                                   5
          Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 6 of 24



        26.    For the most part (including those causing Plaintiffs’ losses), the emergency Orders

were issued pursuant to an executive’s emergency powers. They were not the result of the

legislative or deliberative body’s process typical of laws and regulations.

        27.    Plaintiffs have complied with all Executive Orders issued by Governor Baker.

        28.    The unprecedented emergency Orders affecting Plaintiffs were not a foregone

conclusion or an obvious consequence of the COVID-19 pandemic, as evidenced by the variations

among states and localities as to the types and extent of restrictions placed on businesses and public

activities.

        29.    A national debate has erupted concerning the Orders’ necessity, appropriateness,

breadth and length, with some high-profile federal and state officials even questioning the

motivation behind them.

        III.   The Plaintiffs’ Restaurant Business Activities

        30.    Plaintiffs’ businesses consist of family-style and business restaurants, all located

throughout the Commonwealth of Massachusetts. Plaintiffs have faithfully served Massachusetts

communities for decades.

        31.     Plaintiffs own and/or operate a consortium of favorite local restaurants, including

“Grassfields” in Andover and Waltham: “Jimmy’s Steer House” in Arlington, and Saugus,

“Jimmy’s Bar & Grill” in Shrewsbury; and “Mario’s” in Lexington. Plaintiff AFS utilizes a

location in Burlington as its production, office and/or distribution facility. .

        32.    All of Plaintiffs’ restaurants, with the exception of Mario’s in Lexington, derive

most of their business from on-premises operations: dining and table service. Prior to the Orders,

Mario’s derived its business at an approximate 50% on-premises/50% take-out.




                                                   6
          Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 7 of 24



       33.     The restaurants typically serve lunch, dinner, and alcohol beverages, attracting

family, business, and social oriented patrons.

       34.     Plaintiffs’ business activities include, inter alia, the procurement, preparation, and

sale of food and beverage items; the management and training of employees, marketing,

accounting, and the maintenance of physical structures and equipment.

       35.     Plaintiffs’ business activities include various services they provide to their

customers, including, inter alia, on-premises dining and table service, delivery service, take-out

service, and special function events.

       36.     The customer appeal of Plaintiffs’ restaurant and bar venues, rests in part, with the

experience offered to their customers.

       37.     These services are the business of the Plaintiffs.

       38.     While grocers or retailers may provide a simple location for customers to purchase

ready-to-eat food, beverages, Plaintiffs offer something more: a dining experience, which depends

on the availability and essential functionality of the Plaintiffs’ insured properties.

       IV.     Plaintiffs’ Losses – The Devastating Slowdown and/or Cessation of their
               Businesses

       39.     Beginning in March 2020, Plaintiffs were forced to severely restrict the services

they could provide at their insured properties as a result of the emergency Orders described herein.

       40.     To comply with the emergency Orders, Plaintiffs were required to slow down and

eventually cease their business activities, most importantly the provisions of on-premises dining

and alcohol service.

       41.     When Plaintiffs closed their restaurant operations, they suffered losses of food and

perishable inventories.




                                                   7
          Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 8 of 24



       42.       Beginning on March 15, 2020 and continuing through various phases of re-opening

(as authorized by revised Orders), Plaintiffs were not permitted to provide on-premises dining and

bar services, operating in some situations only with takeout and delivery services. During such

times, Plaintiffs’ restaurants operated with substantially diminished revenues at each of their

locations. After June 8, 2020 (re-opening Phase 2), Plaintiffs operated only with limited capacity

on-premises dining.

       43.       At present, Plaintiffs’ restaurants are still operating with limited on-premises food

and beverage services.

       44.       In addition, Plaintiffs have incurred costs and expenses, including but not limited

to: cleaning needed at their premises, supplies such as plexi-glass, paper menus and other

modifications.

       45.       As a direct result of the emergency Orders issued by Governor Baker to mitigate

risk of physical harm to people and property, Plaintiffs have suffered a physical loss of or damage

to their insured properties for regular business operations.

       46.       Specifically, Plaintiffs lost the ability to provide restaurant, alcohol, and sales at

their insured properties, were denied access to the insured properties to provide restaurant, alcohol

and sales at their insured properties, their customers were prevented from physically occupying

their insured properties, their customers were prevented from physically occupying their insured

properties, causing the insured properties to be physically uninhabitable and unusable by

employees and customers, causing Plaintiffs’ core business functions to be nearly eliminated or

destroyed, all of which caused and constituted a suspension of Plaintiffs’ business operations at

their insured properties.




                                                   8
           Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 9 of 24



          47.   This loss of Plaintiffs’ insured properties caused Plaintiffs to suffer substantial

business income losses and incurred extra expenses for renovations, cleaning, training and

restocking.

          48.   But for the emergency Orders, Plaintiffs would not have suffered such economic

business income losses or incurred such extra expenses.

          49.   Plaintiffs’ business income losses and incurred extra expenses at their insured

properties have continued through the date of filing of this action.

          50.   Plaintiffs’ actions were reasonable and necessary to comply with the various Orders

and to mitigate the damages described herein.

          51.   Plaintiffs’ causes of loss are not excluded by the Policy.

          52.   Plaintiffs have suffered substantial losses of insured business income and have

incurred insured expenses caused by insured causes of loss within the terms and conditions of the

Policy.

          V.    Background to Business Interruption Insurance

          53.   At its core, business interruption insurance (or “business income” insurance as it is

known today) (“BI”) is meant to return an insured’s business the amount of profit it would have

earned had there been no interruption of business or suspension of operations. To assist an

understanding of BI’s context and coverage in the Plaintiffs’ Policy (read as a whole), Plaintiffs

offer the following factual background allegations.

          54.   BI was developed in the United Kingdom in the early 19th century as a supplement

to fire insurance. Insurers would compensate commercial building owners not only for the

physical damage but for the insured’s inability to utilize the building to collect rent (the primary




                                                  9
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 10 of 24



business of the insured). The first “loss of rent” coverage was offered by the English Hamburg

Fire Office in 1817.

       55.     BI continued to evolve, and by the mid-19th century insurers in Europe began

offering “stoppage or cessation” insurance, that provided coverage for business income losses due

to the inability to utilize property. Typically, such insurance offered a fixed percentage of what a

company’s stock on hand would have generated for business income.

       56.     By the late 19th century, BI had come to the United States. In 1880, Boston-based

insurer Dalton introduced “Use and Occupancy” insurance. This coverage insured the loss of

production following a covered peril. Typically, the policy provided for a set dollar amount of

recovery for each day the insured was prevented from conducting business operations. “Use and

Occupancy” continued to be the nomenclature adopted by American insurers up until the 1940s.

       57.     In the late 1930s, insurers began offering “Gross Earnings” insurance. This was an

iteration of BI which compensated insureds for the reduction in gross earnings due to a business

interruption caused by a covered peril.

       58.     In 1986, the Insurance Services Office (“ISO”) recommended replacing the “Gross

Earnings” policy form with the “Business Income Coverage” form. This form is used today, with

various modifications.

       59.     The coverage in certain policies, such as Plaintiffs’, is tied to the insured’s interest

in its income stream. This coverage protects an insured’s business losses when occurring in

accordance with the policy language concerning covered causes of loss.

       60.     Though it has evolved over centuries, the crux of BI insurance has always been to

return to insureds (such as Plaintiffs’) the losses of business income resulting from the slowdown

or cessation of their business.



                                                 10
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 11 of 24



       VI.     Plaintiffs Purchased Insurance for their Businesses, Not Just their Buildings

       61.     In order to protect their insured properties, businesses, and business income from

losses, Plaintiffs purchased the insurance policy sold by FFIC. Upon information and belief, FFIC

is owned by Allianz.

       62.     At all relevant times, the Policy was in full effect as Plaintiffs paid the six-figure

premiums due which Defendants accepted. Plaintiffs have been insured by the Defendants for the

last several years, paying the required premiums annually.

       63.     At all times, Plaintiffs have relied on Defendants’ promises to cover their insureds’

business income losses and extra expenses caused by such losses.

       64.     The premium Plaintiffs paid included coverages for, inter alia, buildings and

personal property, business income and extra expense, off-premises special event cancellation, and

commercial liability. It also included additional coverage for “extended” business income, civil

authority, delayed occupancy, expediting expenses, communicable disease, and loss adjustment

expenses; and a special endorsements tailored to their type of business, i.e., Additional Covered

Causes of Losses, Property-Gard Restaurant Extension, and/or Hospitality Extension

endorsements. The coverages are set forth in Ex. A.

       VII.    The Insurer’s Duties

       65.     Plaintiffs, like others, purchased their insurance policy for business income

protection caused by unforeseen disaster.

       66.     During such times, individuals and businesses including Plaintiffs are vulnerable

and dependent on the Defendants’ promises of coverage, a fact of which insurance companies

including Defendants have knowledge.

       67.     Insurance companies promise, warrant and sell “peace of mind” that in the unlikely

event of a catastrophe or disaster the policyholder will be fully and promptly protected.
                                                11
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 12 of 24



        68.    The contract of insurance carries with it a duty of utmost good faith on the part of

the insurer because of the vulnerability of policyholders during and following an insured cause of

loss.

        69.    The Defendants’ duties include but are not limited to Defendants’ obligation to

fairly and quickly adjust Plaintiffs’ claims to determine coverage and amount of loss, adjust

insurance claims, and provide prompt payment.

        70.    In addition to a contractual duty, an insurer’s duty of good faith and fair dealing

exists under both Massachusetts common law and G. L. c. § 176D and G. L. c. 93A and regulations

of the Commonwealth thereto.

        71.    Here, Defendants failed to make a good faith investigation, determine coverage and

adjust Plaintiffs’ claims because Defendants reached a pre-determined conclusion to deny

coverage.

        72.    Defendants have adopted an arbitrary position to deny all business interruption

claims like Plaintiffs’ claims, despite different circumstances, different executive Orders, and

differences in policies. Defendants’ website provides:

               In general, any standard property and business interruption coverage
               must be triggered by physical loss or damage to property at an
               insured location and infectious disease is usually not a covered peril.

Allianz, Update in Response to COVID-19 – Claims Handling,

https://www.agcs.allianz.com/news-and-insights/news/coronavirus.html#claims. See also,

https://www.agcs.allianz.com/news-and-insights/news/coronavirus.html

        73.    The Defendants’ one-size-fits-all approach to their contractual, statutory and

common law duties to act reasonably, in good faith to investigate claims, decide policy coverage,




                                                 12
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 13 of 24



and make claim adjustments has led to the improper denial of countless business interruption

claims, including Plaintiffs’.

       74.      Plaintiffs (like others who purchase business interruption insurance) have faithfully

paid their premiums. Yet, when Plaintiffs made a claim because of a catastrophic business

interruption caused by state and local emergency Orders, the Defendants summarily and arbitrarily

denied Plaintiffs’ claims.       Plaintiffs (like many businesses) have relied on their business

interruption insurance to cover what it is supposed to cover – replacement of business income and

payment of ongoing expenses in order to rebuild their businesses.

       75.      Accordingly, Plaintiffs bring this suit in response to Defendants’ breach of their

contractual obligations to pay Plaintiffs covered losses and properly adjust Plaintiffs’ claims.

       VIII. Policy Provisions Provide Coverage for Plaintiffs’ Losses and Extra Expenses

       76.      The losses and expenses incurred by Plaintiffs’ business operations are covered

under various provisions of the Policy.

       77.      The Policy is broadly organized into four parts: Property Coverage Declarations, a

Property Coverage Form table of contents, the “Property-Gard Pinnacle Coverage Form” and all

other property coverage forms (consisting of additional covered causes of loss, modifications,

extensions, and endorsements). The Policy must be read as a whole.

       78.      The Policy provides coverage for certain property: physical buildings, personal

property, and distinctly for business income and extra expense.

       79.      With respect to the property forms and endorsements, the Policy has the following

apparent limits:

             a. Blanket limits for Business Real Property

                    i. Properties 1-5, 7-9: in the amount of $3,740,000;



                                                 13
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 14 of 24



                     ii. Property 6: in the amount of $1,350,000.

              b. Blanket limits for Business Personal Property (Properties 1-5, 7-9) in the amount

                 of $3,271,800;

              c. Blanket limits for Business Income and Extra Expense (Properties 1-5, 7-9) in the

                 amount of $6,863,000.

       80.       The Declarations also list a number of “Extensions of Coverage”, each one with its

own limit of insurance. The Policy also contains various endorsements including Hospitality

Extension and Restaurant Extension endorsements, which provide additional “Extensions of

Coverage” in a number of areas, each with its own limit of insurance.

       81.       As stated, the Policy is an all-risk commercial property insurance policy that

provides coverage for physical loss of or damage to the insured property from all risks unless

expressly limited or excluded by language in the body of the Policy or through a separate exclusion

endorsement. The Policy provides no definitions of these policy terms.

       82.       There is no exclusion in Plaintiffs’ Policy for the loss of business income caused

by emergency Orders resulting in the physical loss of (or alternatively, damage to) Plaintiffs’

properties.

       83.       Plaintiffs’ business interruption coverage provides for business income losses and

incurred extra expense. The Policy provides:

                 “If a Limit of Insurance for Business Income and Extra Expense is shown
                 in the Declarations, then we will pay for the actual loss of business income
                 and necessary extra expense you sustain due to the necessary suspension
                 of your operations during the period of restoration arising from direct
                 physical loss or damage to property at a location, or within 1,000 feet of
                 such location, caused by or resulting from a covered cause of loss.

                 …

                 “Business income” is defined in relevant part as “a. Business income means:


                                                  14
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 15 of 24



                (1) The net profit or loss before income taxes from your operations
                including: (a) The sales of merchandise or services; (b) The net sales value
                of manufacturing production; (c) Previously documented grants, research
                contracts, fund raising, or donations likely to reoccur; (d) The lease or rental
                of tenant occupancies at a location, as furnished and equipped by you;

                (2) Continuing normal operating expenses incurred, including your
                continuing normal payroll expenses;

                (3) Charges which are the legal obligation of your tenants but would
                otherwise be your obligations; and

                (4) The fair rental value of any portion of a location occupied by you; that
                would have been earned or incurred by you had there been no covered loss
                or damage.”

(emphasis in original, indicating specifically defined terms).

       84.      “Operations” is defined as “… the usual and customary business activities in the

conduct of your business occurring at the location, including the tenability of the premises”.

       85.      The Policy also defines “extra expense”:

                “Extra expense means the necessary expenses you incur during the
                period of restoration, over and above the expenses you would have
                normally incurred had there been no covered loss, in order to:

             a. Avoid or minimize the suspension of business and to continue
                operations at the location or at replacement or temporary locations,
                including relocation expenses and costs to equip and operate such
                replacement or temporary locations;

             b. Minimize the suspension of business if you cannot continue
                operations; or

             c. Repair or replace covered property, but only to the extent it reduces the
                amount of loss that otherwise would have been payable under Business
                Income and Extra Expense Coverage.”

(emphasis in original, indicating specifically defined terms).

       86.      As set forth above, in response to the emergency Orders, which occurred during the

policy term, Plaintiffs were forced to slow down (and eventually cease) various business activities,

most importantly the provision of on-premises dining and table service.


                                                  15
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 16 of 24



       87.     Plaintiffs thus suffered the actual business income losses and incurred necessary

extra expense during the policy term which were caused by the loss of (or alternatively, damage

to) their insured property at the covered locations.

       88.     Moreover, in addition to the Extensions of Coverage, various specified extensions

and coverages are available under the Policy as endorsements, including but not limited to: the

Property Gard Restaurants Extension Endorsement, Hospitality Extension Endorsement; further

extensions also include a 180 day extension of BI, and additional Extra Expenses, Expediting

Expense and Loss Adjustment Coverages.

       89.     Plaintiffs’ business income losses and incurred extra expenses are insured by the

Policy and are not excluded. Plaintiffs are entitled to payment for these business income losses.

       90.     The Policy also provides for various coverage extensions, which provide coverage

in tandem or the alternative, including but not limited to: civil authority, delayed occupancy,

dependent property, and/or loss adjustment expense.

       91.     The Policy includes Civil Authority coverage which means

               “a. We will pay for the actual loss of business income and necessary extra expense
               you sustain due to the necessary suspension of your operations caused by action of
               civil authority that prohibits access to a location. Such prohibition of access to such
               location by a civil authority must:

               (1) Arise from direct physical loss or damage to property other than at such
               location; and

               (2) Be caused by or result from a covered cause of loss; and

               (3) Occur within the number of miles stated in the Declarations from such location”

 (emphasis in original, indicating specifically defined terms).

       92.     On or after March 26, 2020, Governor Baker issued a Stay At Home Advisory and

related Orders permitting activities only for essential businesses and essential employees.



                                                 16
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 17 of 24



Plaintiffs assert that these actions by Governor Baker pursuant to the Declaration of an Emergency

on March 10, 2020 were actions related to business income losses caused by actions by civil

authorities within the meaning of the Policy. Such Orders from a civil authority caused Plaintiffs’

properties and businesses to be physically uninhabitable and/or substantially unusable by

employees and customers. The acts of the civil authorities prohibited customer access to Plaintiffs’

business locations, causing Plaintiffs to suffer business income losses and incur necessary extra

expenses.

       93.     At all relevant times, as a result of the Orders of the civil authorities of the

Commonwealth, there are like businesses (to the businesses of the Plaintiffs) within one mile of

the Plaintiffs’ businesses that were made inaccessible to the public because of such Orders. For

like reasons, the plaintiffs’ insured properties and restaurant businesses were inaccessible to the

insured’s employees and customers within the terms and conditions of the Policy. Such actions of

the civil authorities prohibited customer access to Plaintiffs’ business locations, causing Plaintiffs

to suffer business income losses and incur necessary extra expenses.

       94.     The Policy includes Delayed Occupancy Coverage, for business income and extra

expense as follows:

               “a. We will pay for the actual loss of business income and necessary
               extra expense you sustain due to the necessary delay in starting
               operations during the period of restoration arising from direct
               physical loss or damage to property at a location caused by or resulting
               from a covered cause of loss. The period of restoration begins
               immediately after the time that operations would have begun if the
               covered loss or damage had not occurred.

               b. If a covered loss occurs under Delayed Occupancy Coverage, then
               we will also pay for the necessary soft costs you incur which are over
               and above such expense that you would have incurred during the period
               of restoration had there been no loss.” (emphasis in original, indicating
               specifically defined terms).



                                                 17
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 18 of 24



      95.      As described above, the Emergency Orders caused and/or are causing Plaintiffs’

delay in restarting their businesses at various times during the covered period. As a result,

Plaintiffs suffered business income losses and incurred necessary extra expenses.

       96.     Under the coverage extension for “Dependent Property Coverage,” the Policy

provides, in relevant part:

               “a.     Dependent Property Coverage

               (1)     We will pay for the actual loss of business income and
                       necessary extra expense you sustain due to the necessary
                       suspension of operations during the period of restoration at a
                       location.

               (2)     The suspension must be due to direct physical loss or damage
                       at the location of a dependent property, situated inside or
                       outside of the Coverage Territory, caused by or resulting from a
                       covered cause of loss.”

(emphasis in original, indicating specifically defined terms).

       97.     The Policy defines “dependent property” in relevant part as “property operated by

others upon whom you depend to…. [d]eliver materials or services to you [or] [a]ttract customers

to your business.”

       98.     As described above, Governor Baker’s Order and Advisories prevented Plaintiffs’

employees and customers from utilizing Plaintiffs’ properties and restaurant businesses. This

action by Massachusetts civil authorities caused Plaintiffs to suffer business income losses and

incur necessary extra expenses from the slow down and/or cessation of various business activities.

       99.     Further, as described above, the emergency Orders resulted in loss or damage to

many other properties that attract customers to Plaintiffs’ business, including but not limited to:

nearby educational and recreational facilities.

       100.    Under the coverage extension for “Loss Adjustment Expense Coverage,” the Policy

provides, in relevant part:

                                                  18
           Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 19 of 24



                 “a. If covered loss or damage occurs under this Coverage Form, then we
                 will pay the necessary loss adjustment expenses you incur that would
                 not have been incurred had there not been a covered loss. Loss
                 adjustment expenses include but are not limited to:

                 (1)    Extra wages paid to your employees for preparing inventories;

                 (2)    Expenses incurred to document your business income loss or
                        extra expense sustained;

                 (3)    Public Accountant or Certified Public Accountant fees;

                 (4)    The cost of appraisals; or

                 (5)    Other expenses incurred to obtain loss data in support your claim
                        or to complete your proof of loss.”

(emphasis in original, indicating specifically defined terms).

          101.   As described above, Plaintiffs have incurred and will incur such expenses during

the covered time period, and would not have incurred these expenses had there been no emergency

Orders.

          VIII. The Arbitrary Denial of Plaintiffs’ Claims

          102.   On March 16, 2020, Plaintiffs provided their first notice of loss to Defendants and

showed it had suffered business income losses and incurred expenses during the policy term.

          103.   On July 23, 2020, Defendants denied the claim without any meaningful or honest

investigation of the facts or contractual terms. See Exhibit B.

          104.   Defendants summarily and arbitrarily asserted that the Plaintiffs’ losses were not

caused from direct physical loss of or damage to covered property, but provided no basis therefore.

          105.   Defendants summarily and arbitrarily did not adjust potential losses under the

Policy coverages.




                                                 19
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 20 of 24



       106.     Without reasonable investigation,       Defendants       made summary coverage

determinations as to the inapplicability of civil authority coverage, crisis event coverage, off-

premises special event coverage, but provided no basis for their factual conclusions.

       107.     The losses Plaintiffs suffered are insured losses under the Policy, but Defendants

have denied coverage despite Plaintiffs' timely notice of their claim.

       108.     Defendants have breached the Policy and other lawful duties by failing and refusing

to adjust Plaintiffs’ claims under applicable coverages, and by refusing to promptly pay Plaintiffs’

business income losses and claims.

       109.     Defendants were obligated under the Policy to cover and pay Plaintiffs’ losses and

extra expenses but have failed and refused to do so.

                                            COUNT I

                                   BREACH OF CONTRACT

                                 All Plaintiffs v. All Defendants

      110.      Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.

      111.      Plaintiffs purchased a commercial property insurance policy from the Defendants.

      112.      Plaintiffs have performed all obligations as specified by the Policy including the

payment of all premiums due.

      113.      Plaintiffs’ Policy provides coverage for business income losses, extended business

income loss, and extra expenses.

      114.      Plaintiffs have suffered direct physical loss of and/or damage to their insured

properties at the covered locations, which was caused by or resulted from the emergency Orders

described herein.



                                                20
           Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 21 of 24



      115.      This direct physical loss of and/or damage to their insured properties caused the

necessary slowdown or cessation of Plaintiffs’ business activities, resulting in business income

losses.

      116.      The Policy provides that the Defendants will pay for any necessary expenses that

Plaintiffs incur that they would not have incurred had there been no physical loss or damage to

their insured property.

      117.      Plaintiffs suffered losses of business income and incurred extra expenses from a

covered causes of loss within the meaning of the Policy.

      118.      Defendants breached the Policy when they denied Plaintiffs’ covered claims, and

failed to issue proper payment for the Plaintiffs’ suffered losses and extra expenses.

      119.      Defendants are in breach of the Policy by refusing to adjust potential losses under

other potentially applicable coverages, such as those provided under the Property Gard Restaurant

Extension, Hospitality Industry Coverage Extensions endorsements and/or Civil Authority

coverage.

      120.      As a result of the Defendants’ breach of the insurance policies, Plaintiffs have

suffered actual damages.

          WHEREFORE, Plaintiffs demand compensatory damages resulting from the Defendants’

breach of contract and further seek all relief deemed appropriate by this Court, including attorneys’

fees, interest as provided by G. L. c. 231, § 6C, and costs.

                                            COUNT II

          BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

                                 All Plaintiffs v. All Defendants




                                                 21
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 22 of 24



       121.     Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.

       122.     In the Commonwealth, the Defendants are bound by the implied contractual

covenant of good faith and fair dealing.

       123.     The Defendants did violate the covenant of good faith and fair dealing.

       WHEREFORE, Plaintiffs demand compensatory damages resulting from the Defendants’

breach of covenant of good faith and fair dealing, and further seek all relief deemed appropriate

by this Court, including attorney’s fees, interest as provided by G. L. c. 231, § 6C, and costs.

                                      COUNT III

                             VIOLATION OF G. L. c. 176D

                               All Plaintiffs v. All Defendants

       124.     Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.

       125.     The Defendants conduct as alleged herein violates, inter alia, the provisions of G.

L. c. 176D, § 9.

       WHEREFORE, Plaintiffs demand compensatory damages resulting from the Defendants’

breach of contract and further seek all relief deemed appropriate by this Court, including attorney’s

fees, interest as provided by G. L. c. 231, § 6C, punitive damages and costs.

                                           COUNT IV

                                 All Plaintiffs v. All Defendants

                                 VIOLATION OF G. L. c. 93A

       126.     Plaintiffs incorporate by reference the preceding paragraphs as though fully set

forth herein.



                                                 22
         Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 23 of 24



        127.    The Defendants are engaged in trade or business in the Commonwealth within the

meaning of G. L. c. 93A, § 11.

        128.   The Defendants’ conduct as alleged herein constitute knowing unfair and deceptive

acts and practices in violation of G. L. c. 93A, the Attorney General’s regulations, and G. L. c.

176D.

        WHEREFORE, Plaintiffs demand compensatory damages resulting from the Defendants’

breach of contract and further seek all relief deemed appropriate by this Court, including attorneys’

fees, interest as provided by G. L. c. 231, § 6C, punitive damages and costs.

                                 DEMAND FOR A JURY TRIAL

        Plaintiffs request a jury trial for any and all Counts for which a trial by jury is permitted by

law.

                                               Respectfully submitted,
                                               Attorney for Plaintiffs

                                               /s/ Jonathan T. Merrigan
                                               J. TUCKER MERRIGAN, BBO # 681627
                                               PETER M. MERRIGAN, BBO # 673272
                                               THOMAS T. MERRIGAN, BBO # 343480
                                               SWEENEY MERRIGAN LAW, LLP
                                               268 Summer Street, LL
                                               Boston, Massachusetts 02210
                                               Tel.: 617-391-9001
                                               Fax: 617-357-9001
                                               tucker@sweeneymerrigan.com
                                               peter@sweeneymerrigan.com
                                               tom@sweeneymerrigan.com
                                               And
                                               /s/ Allan Kanner
                                               Allan Kanner, Esq. (pro hac vice forthcoming)
                                               Cynthia St. Amant, Esq. (pro hac vice forthcoming)
                                               KANNER & WHITELEY, LLC
                                               701 Camp Street
                                               New Orleans, LA 70130
                                               Tel: (504) 524-5777

                                                  23
Case 1:20-cv-11497-RGS Document 1 Filed 08/10/20 Page 24 of 24



                            Fax: (504) 524-5763
                            a.kanner@kanner-law.com
                            c.stamant@kanner-law.com




                              24
